DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s).  
Claim 4, “wherein the rectangular base comprises at least two bonded fabric pieces.”
Claim 5, “wherein the at least two bonded fabric pieces.”
Claim 12, “wherein the rectangular base comprises at least two bonded fabric pieces.”
Claim 13, “wherein the at least two bonded fabric pieces.”
Claim 19, “wherein the rectangular base comprises at least two bonded fabric pieces.”
Claim 20, “wherein the at least two bonded fabric pieces.”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/).

	Regarding Claim 1, Serman teaches a bifold wallet comprising: a rectangular base (1) comprising: an inner surface (16) comprising: a sleeve (32); at least one additional inner pocket (31); and an outer surface (15) comprising at least one outer pocket (30). (Figs. 1-6; [0017], [0024], [0029])
	Serman does not teach an elastic sleeve.
	Modern Carry further teaches the use of an elastic sleeve (2 in Modified Figure 1 below), for use with a wallet (1 in Modified Figure 1 below).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, and substitute the clear identification sleeve for the elastic sleeve as taught by Modern Carry. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the identification sleeve for an elastic sleeve in order to further enhance the card storage space in a slim bifold wallet.

    PNG
    media_image1.png
    27
    26
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    29
    22
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    28
    24
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    424
    284
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    31
    155
    media_image5.png
    Greyscale

	Regarding Claim 7, Serman, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the elastic sleeve includes a decorative design.
	Modern Carry further teaches wherein an elastic sleeve (2 in Modified Figure 1 above) includes a decorative design (3 in Modified Figure 1 above).


	Regarding Claim 8, Serman further teaches wherein the at least one additional inner pocket (30) and the at least one outer pocket (31) include a lining (5). (Figs. 1-6; [0036])

	Regarding Claim 9, Serman further teaches wherein the lining (5) is RFID blocking (5). (Figs. 1-6; [0036])

	Regarding Claim 10, Serman teaches A bifold wallet comprising: a rectangular base (1) comprising an inner surface (16) and an outer surface (15); the inner surface (16) comprising a first end (12) and a second end (11), wherein: the first end (12) comprises a sleeve; and the second end (11) comprises a first and a second inner pocket (both pockets denoted as 31); and the outer surface (15) comprises at least one outer pocket (30); wherein the rectangular base (1) includes at least one fold (13). (Figs. 1-6; [0017], [0024], [0027], [0029])
	Serman does not teech an elastic sleeve with a decorative design.
 (1 in Modified Figure 1 above) with an elastic sleeve (2 in Modified Figure 1 above) having a decorative design (3 in Modified Figure 1 above).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, and substitute the clear identification sleeve for the elastic sleeve with a decorative design as taught by Modern Carry. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the identification sleeve for an elastic sleeve with a decorative design in order to further enhance the card storage space and enhance the aesthetics of a slim bifold wallet.

	Regarding Claim 14, Serman further teaches wherein the first and second inner pockets (both pockets denoted as 31) are stacked (wherein Serman teaches pockets (31) in a “stacked configuration” on the second end (11) of the inner surface (16). (Figs. 1-6; [0024], [0027])


    PNG
    media_image6.png
    361
    679
    media_image6.png
    Greyscale
	Regarding Claim 15, Serman further teaches wherein the at least one outer pocket (30) comprises a v curved top seam (5 in Modified Figure 4 below). (Figs. 2, 4; [0017])


	
Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), and further in view of Kim et al. (US 20180110305 A1).
	Regarding Claim 2, Serman, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the rectangular base comprises a single piece of fabric.
	Kim et al. further teaches wherein the rectangular base (100) comprises a single piece of fabric (wherein Kim et al. teaches “leather or a processed vinyl material”). (Figs. 1-2; [0043], [0079])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide the rectangular base to comprise a single piece of fabric as taught by Kim et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the rectangular base to comprise a single piece of fabric in order to reduce manufacturing costs and solve durability problems that could arise through bonded fabric panels.

	Regarding Claim 3, Serman, modified above, teaches all of the elements of the invention described in claim 3 above except; wherein the single piece of fabric is leather.
	Kim et al. further teaches wherein the single piece of fabric (100) is leather (wherein Kim et al. teaches “leather or a processed vinyl material”). (Figs. 1-2; [0043], [0079])


	Regarding Claim 11, Serman, modified above, teaches all of the elements of the invention described in claim 10 above except; wherein the rectangular base comprises a single piece of leather fabric.
	Kim et al. further teaches wherein the rectangular base (100) comprises a single piece of leather fabric (wherein Kim et al. teaches “leather or a processed vinyl material”). (Figs. 1-2; [0043], [0079])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide for a single piece of fabric to be comprised of leather as taught by Kim et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a single piece of fabric material to be comprised of leather because it is flexible, durable, and has an appealing aesthetic to many people who purchase wallets.


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), and further in view of Bridgefarmer (US 20080023114 A1).

	Regarding Claim 4, Serman, modified above, teaches all of the elements of the invention described in claim 1 above. Wherein the rectangular base comprises at least two pieces. (As seen in Figs. 5-6)
	Serman does not explicitly teach that the two comprise bonded fabric.
	Bridgefarmer further teaches at least two pieces (101, 102, 103) are bonded (“sewn”) and comprised of a fabric material (wherein Bridgefarmer teaches “The panels of the front pocket wallet are primarily constructed of a leather, simulated leather, denim, khaki, vinyl, plastic, canvas, corduroy, metals, and woven material.”) (Figs. 1-4; [0016], [0021])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide for at least two pieces of material to be comprised of bonded fabric as taught by Bridgefarmer. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the multiple pieces of fabric to be comprised of a bonded fabric to improve the flexibility, ergonomics and feel for the user.

Regarding Claim 12, Serman, modified above, teaches all of the elements of the invention described in claim 10 above. Wherein the rectangular base comprises at least two pieces. (As seen in Figs. 5-6)
	Serman does not explicitly teach that the two comprise bonded fabric.
	Bridgefarmer further teaches at least two pieces (101, 102, 103) are bonded (“sewn”) and comprised of a fabric material (wherein Bridgefarmer teaches “The panels of the front pocket wallet are primarily constructed of a leather, simulated leather, denim, khaki, vinyl, plastic, canvas, corduroy, metals, and woven material.”) (Figs. 1-4; [0016], [0021])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide for at least two pieces of material to be comprised of bonded fabric as taught by Bridgefarmer. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the multiple pieces of fabric to be comprised of a bonded fabric to improve the flexibility, ergonomics and feel for the user.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), further in view of Bridgefarmer (US 20080023114 A1), and further in view of Despain (US 20180116352 A1).

Regarding Claim 3, Serman, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the at least two bonded fabric pieces are canvas and felt.
	Wherein Bridgefarmer anticipates wallet (100) panels (101, 102, 103) being comprised of canvas. [0021])
	Despain further teaches wallet (100) components being comprised of canvas and felt. (Fig. 1; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide for at least two pieces of material to be comprised of canvas and felt as taught by Despain. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the multiple pieces of fabric to be comprised of canvas and felt to improve the ergonomics and feel for the user.

	Regarding Claim 13, Serman, modified above, teaches all of the elements of the invention described in claim 10 above except; wherein the at least two bonded fabric pieces are canvas and felt.
	Wherein Bridgefarmer anticipates wallet (100) panels (101, 102, 103) being comprised of canvas. [0021])
	Despain further teaches wallet (100) components being comprised of canvas and felt. (Fig. 1; [0035])
.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), further in view of further in view of design choice.

	Regarding Claim 16, Serman teaches a bifold wallet with an elastic sleeve comprising: a foldable rectangular base; an inner surface comprising: a sleeve; and a first and a second inner pocket; and an outer surface comprising at least one outer pocket.
	Serman doesn’t teach the foldable rectangular base comprising a height in the range of 5-6 inches and a length in the range of 3-4 inches; an elastic sleeve with a decorative design; or wherein the foldable rectangular base comprises a width of less than 1/2 inch when folded.
	Regarding the elastic sleeve Modern Carry further teaches a wallet (1 in Modified Figure 1 above) with an elastic sleeve (2 in Modified Figure 1 above) having a decorative design (3 in Modified Figure 1 above).

	Regarding the rectangular base dimensions of Height (5-6”) x Width (3-4”) x Thickness (<0.5”); It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, and by virtue of design choice select the appropriate dimensions for a wallet. Wherein applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to select the wallet dimensions of Height (5-6”) x Width (3-4”) x Thickness (<0.5”) while constructing a wallet in order to accommodate the common contents of a wallet (IE: Money/ Credit Cards), and be compact enough for the user to conveniently stow on their being.

	Regarding Claim 17, Serman, modified above, teaches all of the elements of the invention described in claim 10 above.
	Serman further teaches wherein when the rectangular base (1) is folded (13), the sleeve faces the first and second inner pockets (denoted as (31). (Figs. 2, 4; [0017])
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), further in view of design choice, as applied to claim 16 above, and further in view of Kim et al. (US 20180110305 A1).
	Regarding Claim 18, Serman, modified above, teaches all of the elements of the invention described in claim 16 above except; wherein the rectangular base comprises a single piece of fabric.
	Kim et al. further teaches wherein the rectangular base (100) comprises a single piece of fabric (wherein Kim et al. teaches “leather or a processed vinyl material”). (Figs. 1-2; [0043], [0079])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide the rectangular base to comprise a single piece of fabric as taught by Kim et al. When applying a known technique to a known device ready for improvement to yield .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), further in view of design choice, as applied to claim 16 above, and further in view of Bridgefarmer (US 20080023114 A1).

	Regarding Claim 19, Serman, modified above, teaches all of the elements of the invention described in claim 16 above. Wherein the rectangular base comprises at least two pieces. (As seen in Figs. 5-6)
	Serman does not explicitly teach that the two comprise bonded fabric.
	Bridgefarmer further teaches at least two pieces (101, 102, 103) are bonded (“sewn”) and comprised of a fabric material (wherein Bridgefarmer teaches “The panels of the front pocket wallet are primarily constructed of a leather, simulated leather, denim, khaki, vinyl, plastic, canvas, corduroy, metals, and woven material.”) (Figs. 1-4; [0016], [0021])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide for at least two pieces of material to be comprised of bonded fabric as taught by Bridgefarmer. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the multiple .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 20180332936 A1), in view of Modern Carry (https://www.amazon.com/Slim-Credit-Wallet-Modern-Carry/dp/B07ZDNC4SP/), further in view of design choice, as applied to claim 19 above, further in view of Bridgefarmer (US 20080023114 A1), and further in view of Despain (US 20180116352 A1).

	Regarding Claim 20, Serman, modified above, teaches all of the elements of the invention described in claim 19 above except; wherein the at least two bonded fabric pieces are canvas and felt.
	Wherein Bridgefarmer anticipates wallet (100) panels (101, 102, 103) being comprised of canvas. [0021])
	Despain further teaches wallet (100) components being comprised of canvas and felt. (Fig. 1; [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the bifold wallet as taught by Serman, modified above, provide for at least two pieces of material to be comprised of canvas and felt as taught by Despain. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the multiple 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Leatherboss (https://www.amazon.com/Leather-Credit-Wallet-Drivers-License/dp/B011D8SOLO/), teaches an RFID wallet with a sleeve opposed to two staggered pockets.
VBAX (https://www.amazon.com/dp/B07FZ4GY5W/), teaches a men’s slim RFID wallet with a width less than 0.5”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN CAUDILL/Examiner, Art Unit 3733            

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733